Filed 6/22/21 Conservatorship and Estate of Manuel CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 Conservatorship of the Person and                                B297334
 Estate of SUSAN MANUEL.
                                                                  (Los Angeles County
                                                                  Super. Ct. No. BP141252)
 GREGORY (MANUEL)
 MANVELIAN,

          Petitioner and Respondent,

 JEFFREY SIEGEL, as Conservator,

          Respondent,

           v.

 YANA MARIE MANVEL,

          Objector and Appellant.


     APPEALS from orders of the Superior Court of Los Angeles
County. David J. Cowan, Judge. Affirmed.
      Yana Manvel, in pro. per.; Schorr Law, Zachary D. Schorr,
and Valerie H. Li for Objector and Appellant.
      Klapach & Klapach and Joseph S. Klapach; Adam L.
Streltzer for Petitioner and Respondent Gregory Manvelian.
      Law Offices of Stewart J. Levin and Stewart J. Levin;
Zarmi Law and David Zarmi for Respondent Jeffrey Siegel, as
Conservator.
                      _______________________

                       INTRODUCTION

      Gregory Manvelian filed a petition for a conservatorship of
his mother, Susan Manuel, which the probate court granted.
Yana Manvel, Susan’s daughter, appealed, and we affirmed. (See
Conservatorship of Manuel (Feb. 14, 2017, B266834)
[nonpub. opn.].)
      Jeffrey Siegel, the court-appointed conservator,
subsequently filed a petition on behalf of Susan against Yana to
recover real property and other assets Yana arranged for Susan
to transfer to her. On the third day of the trial on the
conservator’s petition, Siegel, Yana, and Gregory reached a
settlement that resolved all claims in the conservatorship
proceeding. Among other terms, the settlement required Yana to
return certain property. Each of the three parties orally agreed
to the terms of the settlement on the record and in open court.
Siegel and Yana (but not Gregory) also submitted a stipulation
and proposed order that resolved Siegel’s petition against Yana
by requiring Yana to return the property. The probate court
signed and entered the order.




                                2
      Four months later Gregory filed a motion to enforce the
oral settlement agreement. Yana opposed the motion, arguing
she agreed to the settlement because of extrinsic fraud and under
duress. Yana also filed a motion to set aside the written
stipulation and order resolving Siegel’s petition against her. The
probate court granted Gregory’s motion to enforce the settlement
and denied Yana’s motion to vacate the written stipulation and
order. Yana appeals from both orders. We conclude that we have
jurisdiction to hear both appeals and that the probate court did
not err in making either ruling. Therefore, we affirm.


           FACTUAL AND PROCEDURAL BACKGROUND

      A.    The Probate Court Appoints a Conservator of Susan’s
            Person and Estate
      As discussed in our prior opinion, Susan had two children,
Yana and Gregory. At one time Susan owned substantial assets,
but over time she transferred some of them (or rights to them) to
Yana. In 2007 Susan’s revocable trust was amended to name
Yana as the sole beneficiary. Also in 2007 Susan transferred to
Yana three parcels of real property, one of which was in Orange
County and included an income-producing commercial mall (the
Orange County property). In 2008 Susan transferred to Yana
two condominium units in the Ocean Towers buildings in Santa
Monica. And in 2013 Yana became the sole primary beneficiary
of Susan’s $1.4 million individual retirement account (IRA),
which previously had designated Yana as a 50 percent
beneficiary and Gregory as a 50 percent beneficiary. Meanwhile,
although in 2012 the trust was amended to name Gregory as a
50 percent beneficiary, in March 2013 the trust was amended to




                                3
again name Yana as the sole beneficiary of the trust.
(Conservatorship of Manuel, supra, B266834.)
      Gregory filed a petition in 2013 to appoint a
conservatorship of Susan’s person and estate. In 2015 the
probate court conducted a seven-day trial at which Susan, Yana,
Gregory, Dr. Susan Bernatz, the court appointed expert, and
several percipient witnesses testified. The court granted
Gregory’s petition and issued letters of conservatorship. In
February 2017 this court affirmed the probate court’s orders.
(Conservatorship of Manuel, supra, B266834.)

      B.     The Conservator Files a Petition To Recover Assets
             from Yana, Which the Parties Settle During Trial
       In February 2017 Siegel filed a petition on behalf of Susan
under Probate Code section 850 to compel Yana to transfer
certain property back to Susan.1 In particular, Siegel sought to
recover the three parcels of real property and the two
condominium units Susan had transferred to Yana in 2007 and
2008, as well as $720,000 Yana allegedly caused Susan to
withdraw from her IRA and give to Yana. Siegel also asserted
several causes of action, including for financial elder abuse, and
claims for punitive damages and attorneys’ fees. Siegel filed a
separate petition for a substituted judgment modifying and
reforming Susan’s trust to provide that, upon Susan’s death,
Yana and Gregory would receive equal distributions from the
trust estate.
       The probate court held a three-day trial on the section 850
petition. The following witnesses testified: Yana; Richard
Skolnick, an attorney who prepared Susan’s amended trust and

1     Undesignated statutory references are to the Probate Code.




                                 4
the deeds transferring the parcels of real property and
condominium units from Susan to Yana; Vineendra Jain, a
certified property manager and real estate broker who testified
that the Orange County property generated over $1 million
between 2012 and 2018; Dr. Bernatz, who testified that by 2012
Susan suffered from significant cognitive impairment and did not
understand the nature and consequences of her transfers to
Yana; and Dr. Robert Kahn-Rose, a geriatric psychiatrist who, in
contrast to Dr. Bernatz, testified Susan had testamentary and
contractual decisionmaking capacity as late as 2013, only
minimal susceptibility to undue influence prior to 2008, and only
mild to moderate susceptibility from 2012 to 2013.
       On August 6, 2018, the third day of trial, Yana, Gregory,
Siegel, and Susan (through her attorney) informed the court they
had reached a settlement. Counsel for the parties recited the
terms of the settlement on the record and in open court. The
parties agreed that Siegel, as Susan’s conservator, would obtain
title to one of the condominium units in the Ocean Towers
building and to the Orange County property and that Yana would
retain title to the remaining properties. The parties agreed that
Susan’s estate would pay $190,000 for Gregory’s attorneys’ fees
and costs and that Yana and Gregory would receive equal shares
of the remainder of the trust estate upon Susan’s death. The
parties also agreed to release all claims against each other,
including the conservator’s claims to recover the money allegedly
obtained by Yana from Susan’s IRA.2 After counsel stated the


2    The settlement did not affect the conservator’s right to seek
expenses relating to management of the estate properties or
Yana’s right to seek reimbursement for expenses she incurred
maintaining the Orange County property.




                                5
terms, the probate court asked Yana, Gregory, and Siegel,
individually whether each of them understood the terms, had
enough time to discuss the terms with their attorneys, and
agreed to the terms. They all answered they did.
      After Yana, Gregory, Siegel, and counsel for Susan stated
their agreement to the settlement, Yana and Siegel (but not
Gregory) submitted a signed written stipulation regarding the
section 850 petition that contained only those settlement terms
relevant to them—namely, that Siegel would release all claims
against Yana and that Siegel, as Susan’s conservator, would
receive title to one of the condominium units and the Orange
County property. The probate court signed and entered the
written stipulation and order that day.

      C.    Gregory Seeks To Enforce the Oral Settlement
            Agreement, Yana Seeks To Vacate the Written One
      In December 2018 Gregory filed a motion under Code of
Civil Procedure section 664.6 for an order to enter judgment
enforcing the terms of the settlement the parties had orally
agreed to in court on August 6, 2018. Yana opposed the motion,
arguing that her attorneys had “work[ed] with opposing counsel
to unduly pressure her to settle” and that she agreed to the
settlement under duress. Yana claimed that at the trial her
attorneys were unwilling to present evidence favorable to her
case and that they told her the judge “hated her,” thought she
“was on the road to perjury,” “would jail her,” and would “fine her
treble damages” if she did not settle. Yana also filed a motion to
set aside the stipulation and order signed by the parties (other




                                 6
than Gregory) and the probate court that resolved Siegel’s section
850 petition.
      In April 2019 the probate court denied Yana’s motion to set
aside the written stipulation and order and granted Gregory’s
motion for an order to enter judgment enforcing the March 6,
2018 oral settlement. The court found Yana presented
insufficient evidence her attorneys were unprepared for trial,
were “selling [her] out,” or were in “cahoots” with the attorneys
for Gregory or Siegel. Yana filed a timely notice of appeal from
both the order granting Gregory’s motion for entry of judgment
and the order denying Yana’s motion to set aside the stipulation
and order.


                               DISCUSSION

      A.        The Orders Are Appealable

           1.     The Order Granting Gregory’s Motion To Enforce
                  the Stipulated Settlement Is Appealable
        We agree with the parties the order granting Gregory’s
motion to enforce the oral settlement agreement is appealable.
“In all proceedings governed by” the Probate Code, “an appeal
may be taken” from an order “[d]irecting or allowing payment of a
. . . cost” or “authorizing, allowing, or directing payment of
compensation or expenses of an attorney.” (§ 1300, subds. (d) &
(e).) The order granting Gregory’s motion is both: It authorizes
and approves payment from Susan’s estate to Jackson Chen,
Susan’s attorney, of “$26,025.00, plus an additional $330.00 in
reimbursement of costs,” and it authorizes and approves payment
from the estate to Gregory’s attorneys of $190,000. In addition,




                                  7
“[w]ith respect to a trust, the grant or denial” of “[a]ny final
order” under section 17200 is appealable. (§ 1304, subd. (a).) The
order granting Gregory’s motion is a final order under section
17200 because it grants Siegel’s petition for a substituted
judgment modifying and reforming Susan’s trust and it orders
that Gregory and Yana will be equal beneficiaries of the trust
estate upon Susan’s death.

         2.     The Order Denying Yana’s Motion To Set Aside the
                Stipulated Order Is Also Appealable, but It’s a
                Little Messy
      The appealability of the probate court’s order denying
Yana’s motion to set aside the stipulation and order resolving
Siegel’s section 850 petition is a closer question. Under section
1300, subdivision (k), “an appeal may be taken from” an order
“[a]djudicating the merits of a claim made under” section 850.
Siegel and Gregory contend that under subdivision (k), Yana
could have appealed from the court’s August 6, 2018 stipulation
and order, but she cannot appeal from the court’s April 2019
order denying her motion to set aside the prior order. According
to Siegel and Gregory, who have moved to dismiss Yana’s appeal,
because the Probate Code does not include a provision that allows
an appeal from an order denying a motion to vacate a prior order,
the order denying Yana’s motion to vacate is not appealable.
      There is authority supporting Siegel and Gregory’s
position. “The right to appeal is wholly statutory.” (Dana Point
Safe Harbor Collective v. Superior Court (2010) 51 Cal.4th 1, 5;
accord, Levinson Arshonsky & Kurtz LLP v. Kim (2019)
35 Cal.App.5th 896, 903; In re Marriage of Garcia (2017)
13 Cal.App.5th 1334, 1342.) “Unless an order is expressly made




                                8
appealable by a statute,” we have “no jurisdiction to consider it.”
(Levinson Arshonsky & Kurtz LLP, at p. 903; see Smith v. Smith
(2012) 208 Cal.App.4th 1074, 1083.)
       The Code of Civil Procedure has a “‘catch-all’” provision
(City and County of San Francisco v. Shers (1995) 38 Cal.App.4th
1831, 1835) that allows a party to appeal from a postjudgment
order, so long as “the issues raised by the appeal from the order
[are] different from those arising from an appeal from the
judgment” and the postjudgment order “‘either affect[s] the
judgment or relate[s] to it by enforcing it or staying its
execution.” (Lakin v. Watkins Associated Industries (1993)
6 Cal.4th 644, 651-652; see Code Civ. Proc., § 904.1, subd. (a)(2).)
But “[i]t is well established that ‘[a]ppeals which may be
taken from orders in probate proceedings are set forth in . . . the
Probate Code, and its provisions are exclusive.’” (Estate of
Stoddart (2004) 115 Cal.App.4th 1118, 1125-1126; see Kalenian
v. Insen (2014) 225 Cal.App.4th 569, 575; Estate of Downing
(1980) 106 Cal.App.3d 159, 163.) Therefore, Code of Civil
Procedure section 904.1, subdivision (a)(2), does not apply to
probate proceedings. And as Siegel and Gregory point out, the
Probate Code does not contain a provision similar to Code of Civil
Procedure section 904.1, subdivision (a)(2), that authorizes an
appeal from postjudgment orders in probate proceedings.
Therefore, an order denying a motion to vacate a judgment or
prior order in a probate proceeding is generally not appealable.
(See Conservatorship of Harvey (1970) 3 Cal.3d 646, 652; Estate
of Duke (1953) 41 Cal.2d 509, 515-516; Estate of Martin (1999)
72 Cal.App.4th 1438, 1442; cf. Estate of Stoddart, at pp. 1123,
1126 [order denying an alleged heir’s motion for reconsideration




                                 9
of an order denying her petition to obtain portion of trust and
estate proceeds was not appealable].)
       Nevertheless, in Estate of Baker (1915) 170 Cal. 578
(Baker) the California Supreme Court recognized an exception to
this general rule, holding that an “appeal is permitted from an
order refusing to vacate a judgment or decree when, for reasons
involving no fault of the appealing party, he has never been given
an opportunity to appeal directly from the judgment or decree.”
(Id. at p. 582.) In Baker a sister contested her deceased brother’s
will, but died while her action was pending. (Id. at p. 581.) After
the trial court dismissed the action and entered judgment, the
administrator of the sister’s estate moved to vacate the judgment
and substitute himself as a party, which the trial court denied.
(Ibid.) The Supreme Court held that, because the administrator
was not a party to the action and therefore could not have
appealed from the order of dismissal, he could appeal from the
postjudgment order denying his motion to vacate the judgment.
(Id. at p. 584; see Estate of Cahoon (1980) 101 Cal.App.3d 434,
438 [“‘The general rule allowing appeals from orders granting or
denying . . . motions to vacate . . . does not apply in probate,’” but
“‘an exception is recognized where the motion to vacate is the
only way in which an aggrieved party can protect his rights;
denial of the motion in such a case is appealable.’”].)
       On the other hand, the Supreme Court has declined to
extend Baker to allow a party to appeal from an order denying a
motion to vacate an order under Code of Civil Procedure section
473. In Estate of Allen (1917) 175 Cal. 356 (Allen) the widow of
the decedent failed to timely secure a bill of exceptions and
moved for relief under section 473 of the Code of Civil Procedure
on the ground of excusable neglect. The trial court denied the




                                 10
motion. (Allen, at pp. 356-357.) The Supreme Court held the
order denying the motion under Code of Civil Procedure section
473 was not appealable, even though the basis of the widow’s
motion was excusable neglect, because the Probate Code did not
contain any provision permitting such an appeal. (Allen, at
p. 357.)
       Similarly, in Estate of O’Dea (1940) 15 Cal.2d 637 (O’Dea)
two claimants filed a motion for relief under Code of Civil
Procedure section 473 (although it is not clear on what ground
they moved) after the probate court dismissed them from a
proceeding to determine the heirs of a decedent, and the trial
court denied the motion for relief. (O’Dea, at p. 638.) Again
holding that the order denying the motion for relief was not
appealable, the California Supreme Court stated “the peculiar
and unusual situation arising out of the facts in [Baker] does not
lay down any general exception to the rule that appeals in
probate matters must be limited to those orders and judgments
specified” and that the “facts in the instant case have no
similarity to those in” Baker. (O’Dea, at p. 639.)
       This case falls between Allen and O’Dea, on the one hand,
and Baker, on the other. Like the appellants in Allen and O’Dea,
and unlike the appellant in Baker, Yana was a party to the
proceeding when the court entered the stipulation and order.
And unlike the appellant in Baker, Yana received notice of the
order she later sought to set aside. (Cf. Kalenian v. Insen, supra,
225 Cal.App.4th at p. 575 [children of a trustor could appeal the
trial court’s order denying their motion to vacate an order
dismissing their petition where they did not receive notice of the
trial court’s dismissal order and therefore “could not avail
themselves of the right to appeal”].)




                                11
       But like the appellant in Baker, and “for reasons involving
no fault” on her part, Yana “has never been given an opportunity
to appeal directly from” the stipulation and order on the grounds
she argues the court should set aside the stipulated order.
(Baker, supra, 170 Cal. at p. 582.) Contrary to Siegel and
Gregory’s argument, Yana could not have appealed (or at least
meaningfully appealed) from the stipulation and order on the
ground of extrinsic fraud or duress. She claims she was under
duress—i.e., that she was compelled to act against her will (see
In re Marriage of Balcof (2006) 141 Cal.App.4th 1509, 1523)—
when she agreed to, and the probate court signed, the stipulation
and order. And even if, after the probate court entered the order,
Yana overcame the effects of the claimed duress, she could not
have challenged the order on either extrinsic fraud or duress
because the facts she needed to support her challenge were not in
the record. The only way for Yana to present her arguments
based on extrinsic fraud and duress was to file the post-order
motion she filed to set aside the stipulated order and present her
evidence.
       In the end, this case is closer to Baker than Allen and
O’Dea. Like the appellant in Baker, Yana asked the court to use
its equitable authority to set aside an order that deprived her of a
fair adversary proceeding. Yana claims she stipulated to the
order under duress and without knowing “her trial attorneys . . .
worked with opposing counsel and sold out her interest to the
opposing parties to pressure her into [the] settlement . . . .” And
as was true for the appellant in Baker, Yana, through no fault on
her part, could not have meaningfully appealed from the
stipulated order. She could not have argued the evidence of the
alleged extrinsic fraud and duress warranted vacating the order




                                12
until she filed a motion to set aside the order. Therefore, under
Baker, which the Supreme Court has never overruled and thus is
still binding, the order denying Yana’s motion to vacate the
stipulated order is appealable.

      B.    The Probate Court Did Not Err in Refusing To Set
            Aside the Stipulated Order

              1.    Applicable Law and Standard of Review
       A “‘party may obtain relief from an erroneous judgment,’”
including a stipulated judgment, “‘by establishing that it was
entered through extrinsic fraud or mistake.’” (Warga v. Cooper
(1996) 44 Cal.App.4th 371, 376; see In re Marriage of Grissom
(1994) 30 Cal.App.4th 40, 46.) A party may also move to vacate a
stipulated judgment on the ground that the stipulation was
entered as a result of duress. (See In re Marriage of Baltins
(1989) 212 Cal.App.3d 66, 83 [“Duress has . . . been recognized as
a ground justifying relief from a final judgment.”]; see also Leeper
v. Beltrami (1959) 53 Cal.2d 195, 205 [because the plaintiffs
“pleaded duress against” the defendants, “any consent judgment
or judgment of dismissal that may have been entered pursuant to
a settlement agreement would not act as a bar to the present
action”].) “‘[T]he party seeking equitable relief on the grounds of
extrinsic fraud’” or duress “‘must show three elements: (1) a
meritorious defense; (2) a satisfactory excuse for not presenting a
defense in the first place; and (3) diligence in seeking to set aside
the [order] once discovered.’” (Pittman v. Beck Park Apartments
Ltd. (2018) 20 Cal.App.5th 1009, 1025; see Warga, at p. 376.)
       A motion to set aside a stipulated order for extrinsic fraud
or duress “is addressed to the sound discretion of the trial court,
and, in the absence of a clear showing of abuse of discretion, the




                                 13
order will not be disturbed on appeal.” (In re Marriage of
Grissom, supra, 30 Cal.App.4th at p. 46; accord, In re Marriage of
Eben-King & King (2000) 80 Cal.App.4th 92, 118; see Richardson
v. Franc (2015) 233 Cal.App.4th 744, 751 [“After the trial court
has exercised its equitable powers, the appellate court reviews
the judgment under the abuse of discretion standard.”].) We
review “the [probate] court’s findings of fact pertaining to the
existence of extrinsic fraud [or duress] . . . for substantial
evidence.” (Kramer v. Traditional Escrow (2020) 56 Cal.App.5th
13, 28.) But the “burden is on the complaining party to establish
abuse of discretion, and the showing on appeal is insufficient if it
presents a state of facts which simply affords an opportunity for a
difference of opinion.” (Marriage of Eben-King & King, at p. 118;
see Richardson, at p. 751 [“Under [the abuse of discretion]
standard, we resolve all evidentiary conflicts in favor of the
judgment and determine whether the trial court’s decision falls
within the permissible range of options set by the legal criteria.”
(Internal quotation marks omitted.)].)

             2.     Extrinsic Fraud
       “[E]xtrinsic fraud” occurs where “a party has been denied
by his opponent or otherwise an opportunity to be heard or to
fully present a claim or defense” and “usually arises when a party
is denied a fair adversary hearing because he has been
deliberately kept in ignorance of the action or proceeding, or in
some other way fraudulently prevented from presenting his claim
or defense.” (F.E.V. v. City of Anaheim (2017) 15 Cal.App.5th
462, 472, internal quotation marks omitted; see Kulchar v.
Kulchar (1969) 1 Cal.3d 467, 471; Luxury Asset Lending, LLC v.
Philadelphia Television Network, Inc. (2020) 56 Cal.App.5th 894,
910-911.) And a party may show extrinsic fraud where “‘“the




                                14
attorney regularly employed”’” by the moving party “‘“corruptly
sells out his client’s interest to the other side . . . .”’” (Warga v.
Cooper, supra, 44 Cal.App.4th at pp. 376-377.)
       Yana asserts her attorneys must have sold out her interests
because, according to her, (1) her attorneys performed poorly and
were unprepared at trial; (2) her attorneys forced her to settle by
telling her the judge hated her, thought she was lying, and was
going to fine her and send her to jail; and (3) the settlement
terms were one-sided. The probate court, however, did not abuse
its discretion in ruling Yana failed to show extrinsic fraud. Most
significantly, the probate court did not find credible Yana’s
description of her attorneys’ purported efforts to coerce her to
settle, finding it “exaggerated.” “[S]o long as it has ‘reasonable’
grounds to do so,” a factfinder “may reject even uncontradicted
testimony by a witness it does not find credible.” (Moran v.
Foster Wheeler Energy Corp. (2016) 246 Cal.App.4th 500, 518; see
Beck Development Co. v. Southern Pacific Transportation Co.
(1996) 44 Cal.App.4th 1160, 1204.) “‘Consequently, the testimony
of a witness which has been rejected by the trier of fact cannot be
credited on appeal unless, in view of the whole record, it is clear,
positive, and of such a nature that it cannot rationally be
disbelieved.’” (In re Marriage of Grimes & Mou (2020)
45 Cal.App.5th 406, 422; accord, DiPirro v. Bondo Corp. (2007)
153 Cal.App.4th 150, 196; see Estate of Sapp (2019)
36 Cal.App.5th 86, 106 [“the probate court, as the trier of fact,
was entitled to determine how much credence and weight the
testimony deserved” and was “‘the sole judge of the credibility of
witnesses’”].)
       The probate court had numerous rational and reasonable
grounds to disbelieve Yana’s description of her attorneys’




                                 15
allegedly coercive statements. For example, Yana was not a
disinterested witness; she was the party seeking to avoid the
settlement terms, and she relied largely on her uncorroborated
declaration. (See Jennifer K. v. Shane K. (2020) 47 Cal.App.5th
558, 579 [“‘“[i]n passing on the credibility of witnesses and the
weight to be given their testimony, the trier of fact is entitled to
consider their interest in the result of the case, [and] their
motives”’”]; South Bay Transportation Co. v. Gordon Sand Co.
(1988) 206 Cal.App.3d 650, 657 [while “[u]ncontradicted
testimony should not be arbitrarily rejected by the fact finder, . . .
it may be self-impeaching and warrant disbelief for a number of
reasons, such as . . . obvious bias”].) In addition, the court stated
it had participated in settlement discussions with Yana’s
attorneys and never observed any conduct suggesting they were
either “selling” Yana out or “forcing” her to settle. (See A.G. v.
C.S. (2016) 246 Cal.App.4th 1269, 1287 [trial court was “entitled
to rely” on its observations of a party’s conduct during trial when
making findings]; Hirshfield v. Schwartz (2001) 91 Cal.App.4th
749, 762 [trial court’s “observations are evidence which may be
used alone or with other evidence to support its findings”].) The
court’s credibility findings were also supported by the declaration
of Adam Streltzer, Gregory’s attorney, who stated that Yana “was
an active participant” in settlement discussions and “successfully
asserted key negotiating points in her favor”—namely, the
provision allowing her to retain the right to seek reimbursement
from Susan for money Yana paid to maintain the Orange County
property. And the probate court observed that Yana had replaced
multiple, “well-qualified” lawyers.
       Moreover, there were a number of rational and reasonable
explanations for the conduct of Yana’s attorneys other than




                                 16
corruption and duplicity. For example, her attorneys may have
reasonably believed that Yana did not have a strong defense, that
the trial was not going well for her, and that it was not in her
interest to proceed and risk greater liability. (See In re Marriage
of Eben-King & King, supra, 80 Cal.App.4th at p. 118 [a showing
of extrinsic fraud on appeal “is insufficient if it presents a state of
facts which simply affords an opportunity for a difference of
opinion”].) Yana complains her attorneys did not call several
witnesses that would have been “key to corroborating [Yana’s]
testimony at trial” and did not submit documents and video
recordings that “supported [her] claims . . . .” But Yana does not
provide any further detail in her opening brief about how these
purported witnesses or exhibits would have advanced her defense
to the petition, nor does she explain why her attorneys’ tactical
decision not to call certain witnesses or submit evidence showed
they had sold out her interests to Siegel and Gregory.
       Finally, as the probate court correctly determined, the
settlement terms were not one-sided. In his section 850 petition,
Siegel sought to recover both condominium units and all three
parcels of property Susan had transferred to Yana; the $720,000
Susan withdrew from her IRA that Yana allegedly received;
damages equal to twice the value of the transferred property
pursuant to section 859;3 punitive damages; and attorneys’ fees.

3     Section 859 provides that, “[i]f a court finds that a person
has in bad faith wrongfully taken, . . . property belonging to a
conservatee,” or “an elder,” or has taken “the property by the use
of undue influence in bad faith or through the commission of
elder or dependent adult financial abuse, as defined in Section
15610.30 of the Welfare and Institutions Code, the person shall
be liable for twice the value of the property recovered . . . .”




                                  17
Under the settlement, Yana lost only a fraction of what Siegel
sought; she only had to return one of the two condominium units
and one of the three parcels of property. She did not have to give
back any of the money she received from Yana’s IRA and she
escaped liability for any further damages. Not a bad settlement
for Yana, especially considering the probate court, in its order
appointing a conservator, had already found Yana unduly
influenced Susan—a finding we held in the prior appeal was
supported by substantial evidence. (See Conservatorship of
Manuel, supra, B266834.)4

             3.     Duress
      “‘“‘[D]uress, which includes whatever destroys one’s free
agency and constrains [her] to do what is against [her] will, may
be exercised by threats, importunity or any species of mental
coercion [citation] . . . .’” [Citation.] It is shown where a party
“intentionally used threats or pressure to induce action or
nonaction to the other party’s detriment.”’” (In re Marriage of
Balcof, supra, 141 Cal.App.4th at p. 1523; see Tarpy v. County of
San Diego (2003) 110 Cal.App.4th 267, 276 [“Duress generally
exists whenever one is induced by the unlawful act of another to




4      Yana complains the settlement was unfair because it
provided that Gregory would receive $190,000 in attorneys’ fees
from the trust, even though he was not a party to the section 850
petition. But Gregory agreed to release all claims he had in the
conservatorship proceedings (and any other potential claims
against Yana) as a condition of the settlement. Again, not a bad
deal for Yana.




                                18
make a contract or perform some other act under circumstances
that deprive him of the exercise of free will.”].)
       Yana contends her attorneys exercised duress by making
the statements to pressure her to settle; she does not contend
Siegel or Gregory exercised any duress. Even assuming a party
can set aside a settlement agreement as a result of duress
exercised by the party’s attorney,5 as discussed the probate court
did not abuse its discretion in finding Yana’s description of her
attorneys’ statements was not credible. Moreover, even if the
probate court had credited some of Yana’s testimony, it would
have been reasonable for the court to infer the statements by
Yana’s attorneys were not sufficiently coercive to cause duress
(with the possible exception of the alleged statement that the
judge would send Yana to jail if she did not agree to a
settlement—an allegation that seems particularly farfetched). As
discussed, the party exercising the alleged duress generally must
perform an unlawful or wrongful act. (Tarpy v. County of San
Diego, supra, 110 Cal.App.4th at p. 276; see Hester v. Public
Storage (2020) 49 Cal.App.5th 668, 679 [“[e]conomic duress
requires an unlawful or ‘wrongful act,’” such as the “‘the assertion
of a claim known to be false or a bad faith threat to breach a
contract or to withhold a payment’”].) There is nothing unlawful
or wrongful about an attorney giving his or her honest, negative

5       Generally, if a party enters a settlement agreement under
duress, the party may only rescind the contract if the duress was
“‘exercised by or with the connivance of the party as to whom he
rescinds.’” (Chan v. Lund (2010) 188 Cal.App.4th 1159, 1174; see
Civ. Code, § 1689, subd. (b)(1); Leeper v. Beltrami, supra,
53 Cal.2d at p. 206 [duress “renders a transaction voidable by a
party induced thereby to enter into it if the other party thereto
. . . has reason to know” of the duress].)




                                19
impressions of a case to the client, including that a court may
award all or most of the damages sought against the client
(including treble damages, which Siegel sought in his petition),
that the court does not appear to believe the client’s testimony is
truthful, or even that the judge does not appear to like the client.

      C.     The Probate Court Did Not Err in Granting Gregory’s
             Motion To Enforce the Settlement
       In ruling on a motion to enter judgment pursuant to a
settlement agreement “‘the trial court acts as the trier of fact,
determining whether the parties entered into a valid and binding
settlement.’” (Osumi v. Sutton (2007) 151 Cal.App.4th 1355,
1360; see Terry v. Conlan (2005) 131 Cal.App.4th 1445, 1454;
Kohn v. Jaymar-Ruby, Inc. (1994) 23 Cal.App.4th 1530, 1533.)
Generally, “[t]he standard of review on appeal is whether
substantial evidence exists to support the trial court’s ruling.”
(Terry, at p. 1454; see Machado v. Myers (2019) 39 Cal.App.5th
779, 790; Williams v. Saunders (1997) 55 Cal.App.4th 1158, 1162;
Kohn, at p. 1533.)
       Yana does not dispute that the terms described in the order
granting Gregory’s motion to enforce the settlement accurately
reflect the terms she orally agreed to in court. Yana’s only
argument is that she agreed to those terms under duress and as a
result of extrinsic fraud, the same grounds on which she moved to
set aside the stipulated order. As discussed, the probate court
did not err in declining to find that Yana entered the agreement
under duress or as a result of extrinsic fraud, and therefore
granting the motion to enforce the settlement.




                                 20
                        DISPOSITION

       The orders are affirmed. Siegel and Gregory are to recover
their costs on appeal.




                   SEGAL, J.




      We concur:




                   PERLUSS, P. J.




                   FEUER, J.




                               21